Citation Nr: 0706104	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant had active military service from August to 
September 1970, February 1973 to February 1976, and November 
1990 to January 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Service connection is currently in effect for bilateral 
knee disabilities each evaluated as 30 percent disabling, and 
noncompensable evaluations for iritis and enlarged posterior 
right lymph nodes; the combined service-connected rating is 
60 percent. 

3.  Competent medical evidence indicates the veteran's 
service-connected disabilities do not render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in September 2003 and May 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for TDIU, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claim.  In March 
2006 the veteran was provided with notice pursuant to 
Dingess, supra.  The claim was last adjudicated in the 
September 5, 2006 Supplemental Statement of the Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
records, VA vocational rehabilitation records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for TDIU, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
service medical records; VA medical records; VA vocational 
rehabilitation records; and VA examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran filed an application for TDIU in September 2003, 
claiming that his bilateral knee disorder caused him to leave 
his last job.  His application indicates he last worked as a 
stock clerk and cashier in November 2000, and that he has 2 
years of college education.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

In the instant case, the veteran suffers from bilateral knee 
disabilities, each 30 percent disabling.  Noncompensable 
evaluations are assigned for residuals of an eye infection 
and traumatic iritis, and for enlarged posterior right lymph 
nodes.  His combined evaluation for all disabilities is 60 
percent.  

While the veteran meets the specific percentage requirements 
of 38 C.F.R. § 4.16(a), in that his bilateral knee disability 
constitutes a "single" 60 percent evaluation, the Board 
finds that the competent medical evidence does not indicate 
that the veterans is unable to secure and follow a 
substantially gainful occupation by reason of the service-
connected disabilities.  38 C.F.R. § 4.16(b).  

In this regard, VA outpatient treatment records note his knee 
pain as stable and well controlled on acetaminophen, 
Naproxen, and/or ibuprophen.  The only objective finding in 
outpatient reports was slightly decreased flexion on the 
left.  On VA examination in October 2003, the examiner noted 
the veteran would have difficulty in an occupation that 
required heavy lifting, prolonged standing, or far walking, 
but that he should be able to do light activities with a mix 
of sitting and mild walking.  Examination of the eye and 
lymph node conditions revealed normal examinations.  On VA 
examination in September 2005, the examiner opined that the 
veteran clearly needs to do some kind of job that does not 
require a great deal of standing.  The examiner further 
stated, however, that he should be able to do some kind of 
sedentary work and to maintain employment that way, as none 
of his conditions should preclude him from doing that.

Review of the vocational rehabilitation file indicates that 
the veteran applied in 1994 but did not complete the process, 
and did not respond to attempts to reschedule him.

The competent evidence of record shows the veteran's service-
connected disabilities, while possibly limiting the type of 
employment that can be accomplished, would not prevent the 
veteran from engaging in other forms of employment, such as 
sedentary work.  Thus, the claim for TDIU must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

Entitlement to TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


